Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160235                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re AFFLECK/KUTZLEB/SIMPSON, Minors.                            SC: 160235                         Elizabeth T. Clement
                                                                    COA: 347045                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Oakland CC Family Division:
                                                                    2017-852703-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the August 15, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals addressing the trial court’s best-interest determinations, and we REMAND this
  case to the Oakland Circuit Court for reconsideration of whether terminating
  respondent’s parental rights is in the best interests of each child. MCL 712A.19b(5).
  Petitioner did not consider recommending a guardianship for KPA and BEK with
  respondent’s mother because of a purported departmental policy against recommending
  guardianship for children under the age of 10. Absent contrary statutory language, such a
  generalized policy is inappropriate. On remand, the trial court shall address whether
  guardianship is appropriate for KPA and BEK as part of its best-interest determinations
  without regard to a generalized policy disfavoring guardianship for children under the age
  of 10. See In re Timon, 501 Mich. 867, 867 (2017) (“On remand, the trial court shall
  make an individualized determination as to whether terminating respondent’s parental
  rights is in the best interests of respondent’s youngest child without regard to a
  generalized policy disfavoring guardianship for children under the age of 14.”). In
  addition, as part of its best-interest determinations, the court shall consider the sibling
  relationships, although the court shall decide the best interests of each child individually.
  See In re Olive/Metts Minors, 297 Mich. App. 35, 42 (2012). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 15, 2019
           p1106
                                                                               Clerk